Citation Nr: 0937529	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
residuals of a fracture of the left fifth metatarsal.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
residuals of a fracture of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and October 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing is of 
record.

This case was remanded by the Board in September 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  A chronic left knee disorder was not manifest in service; 
associated pathology was not present until 2008 and is not 
related to service or to a service-connected disability.

2.  A chronic low back disorder was not manifest in service; 
associated pathology was not present until 1997 and is not 
related to service or to a service-connected disability.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or due to service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claim in June 2004, the amendment is 
not applicable to the current claim. 

Here, the Veteran claims that his low back and left knee 
disorders are due to his service-connected left fifth 
metatarsal disability.  

	The Veteran underwent VA examinations in July 2004 and May 
2009 to evaluate his left knee and back disorders and 
determine their relationship to the service-connected 
residuals of the fracture of his left fifth metatarsal.  The 
examiners reviewed the claims file, interviewed the Veteran, 
and conducted physical examinations, including X-rays at the 
July 2004 examination.  Thus, the Board finds these 
examinations were adequate for the purpose of evaluation. 

Left Knee

The Veteran contends that his left knee disorder is the 
result of the instability from his service-connected left 
foot disability.  During the course of the appeal, he 
underwent two VA examinations to address this issue.

Specifically, in the July 2004 VA examination, the Veteran 
reported a fifth metatarsal fracture in 1967 and doing well 
until five years previously when he developed pain in the 
lateral border of his foot, which increased with 
weightbearing.  He had not had any treatment for this left 
foot disability, and did not use orthotics or ambulatory 
aids.  He reported knee pain underneath the knee cap, worse 
with standing from a seated position but it waxed and wanes.  

X-rays of the left knee showed that the joint spaces were 
well maintained without evidence of fracture, a small joint 
effusion was identified.  After a physical examination, the 
examiner opined that the Veteran's left knee disorder was 
unrelated to his left fifth metatarsal fracture because his 
limp was very mild.  

In a May 2009 VA examination, the Veteran reported a gradual 
onset of left knee pain.  X-rays showed a "slight even 
questionable narrowing of the medial compartment bilaterally, 
suggestive of early degenerative changes."  After a physical 
examination, the examiner opined that it was less likely than 
not (less than 50/50 probability) that the Veteran's left 
knee disorder was related to his left fifth metatarsal 
fracture.  

The examiner based her opinion on the fact that the original 
films at the time of the left fifth metatarsal fracture in 
1966 showed no malunion, there was no mention of left knee 
pain was made in the remaining service treatment records, and 
current films showed the same radiographic changes of the 
knees bilaterally, suggesting that the changes were no worse 
on the side affected by the service-connected left foot 
disability.  

A reasonable reading of both of the VA examination reports is 
that the Veteran's left knee disorder is not related to his 
service-connected left foot disability.  

Low Back

The Veteran contends that his service-connected foot 
disability made it hard for him to get around and caused back 
pain.  Two VA examinations specifically addressed his 
contentions.  The July 2004 VA examiner opined that the 
Veteran's low back disorder was unrelated to his left fifth 
metatarsal fracture because his limp was very mild.  
Moreover, a July 2004 VA X-ray showed that the Veteran's low 
back disorder may be due to degenerative disc changes. 

The May 2009 VA examiner also opined that it was less likely 
than not (less than 50/50 probability) that the Veteran's low 
back condition was related to his left fifth metatarsal 
fracture.  The examiner's rationale provided that  the 
Veteran had degenerative changes of his lumbar spine that 
were very common and consistent with his age, there was 
nothing to suggest this was in any way out of proportion to 
what would be expected, and there was nothing to suggest it 
was the result of an inciting cause.  Therefore, the VA 
examination reports do not support the claim on a secondary 
basis.

Moreover, private treatment records did not attribute the 
Veteran's low back disorder to his service-connected 
disability.  For example, in July and September 1997, his low 
back pain was diagnosed as secondary to degenerative disc 
disease or possibly facet syndrome.  In April 2001, he was 
diagnosed with a lumbar strain following an injury that 
occurred at work.  Therefore, the private treatment records 
do not support the Veteran's contention that his low back 
disorder is due to his service-connected disability.

In support of both claims, the Veteran submitted essentially 
identical statements from a private physician in June 2004 
and August 2005.  Specifically, the physician wrote that the 
Veteran had fractures on the fifth metatarsal of the left 
foot in service which "resulted in ankle instability and 
pain for some years.  Left knee pain and back pain has also 
resulted from these original injuries."  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places less probative value on the 
statements of his private physician.  Specifically, while not 
dispositive, it does not appear that the physician had the 
claims file for review.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  More significantly, while the 
physician was factually accurate that the Veteran sustained 
fractured toes in service, unlike the VA examiner, he 
articulated no reasoning for his conclusion.  Therefore, the 
Board finds that this renders the opinion of less probative 
value.

Next, although the Veteran has primarily asserted that his 
left knee and low back disorders are attributable to his 
service-connected left fifth metatarsal disability, the Board 
has also considered the claim on a direct basis.  However, 
this appeal must also be denied.  

The service treatment records do not note left knee or low 
back disorders while in service.  Specifically, the 
separation physical in April 1968 was absent any complaints 
of a left knee or low back disorder, and no such disorders 
were noted by the examining physician.  As such, the evidence 
does not support a finding of chronic disorders in service.

Next, post-service evidence does not reflect left knee or low 
back symptomatology for many years after service discharge.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
reported symptoms related to the left knee in 2008 (a 40-year 
gap) and the low back in 1997 (nearly 30-year gap).  
Furthermore, when he initially sought medical care, he did 
not report that his symptomatology was related to service.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
left knee or low back disorders to active duty.    

The Board again places significant probative value on the 
July 2004 and May 2009 VA examinations undertaken 
specifically to address these issues.  After reviewing the 
claims file, interviewing the Veteran, and conducting a 
physical examination, the examiners diagnosed both disorders 
due to degenerative changes.  As was noted above, the 
examiners concluded that these conditions were consistent 
with natural aging, thereby implying that they were not 
attributable to active duty, or to any other event.   

For the same reasons as stated previously, the Board places 
high probative value to these reports.  In the absence of 
clinical evidence to the contrary, the Board finds the VA 
examiners' conclusions to be of great probative value.  In 
sum, in the absence of any complaints during service or for 
many years thereafter, and no nexus between current 
complaints and active duty, the evidence does not support a 
grant of service connection on a direct basis.  As such, this 
aspect of the appeal is also denied.

Next, the Board has considered the Veteran's statements 
regarding a relationship between his knee and back, and 
service-connected left foot disability.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
While the Veteran is competent to report symptoms as they 
come to him through his senses, left knee and low back 
disorders, are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records and private treatment records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Follow up 
due process letters were sent in December 2007 and April 
2008.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in April 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained VA outpatient treatment records and 
associated private treatment records with the file.  He was 
provided an opportunity to set forth his contentions during 
the hearing before the DRO in March 2007 and the undersigned 
Veterans Law Judge in July 2007.  Next, specific medical 
opinions pertinent to the issues on appeal were obtained in 
July 2004 and May 2009.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder, to include as 
secondary to the service-connected residuals of a fracture of 
the left fifth metatarsal, is denied. 

Service connection for a low back disorder, to include as 
secondary to the service-connected residuals of a fracture of 
the left fifth metatarsal, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


